IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                           IN AND FOR KENT COUNTY

JULIE VIROLA,                         )
                                      ) C.A. No. K14A-01-001-JTV
             Appellant,               )
                                      )
      v.                              )
                                      )
UNEMPLOYMENT INSURANCE                )
APPEAL BOARD,                         )
                                      )
             Appellee.                )


                           Submitted: January 24, 2014
                           Decided: November 10, 2014



Julie Virola, Pro Se.

Catherine C. Damavandi, Esq., Department of Justice, Wilmington, Delaware.
Attorney for Appellee.



                         Upon Consideration of Appellant’s
                            Appeal from Decision of the
                        Unemployment Insurance Appeal Board
                                   AFFIRMED


VAUGHN, President Judge
Virola v. UIAB
C.A. No. K14A-01-001-JTV
November 10, 2014

                                     ORDER
       Upon consideration of the appellant’s opening brief and the record of the case,
it appears that:
       1.       The claimant, Julie Virola, appeals from a decision of the Unemployment
Insurance Appeals Board denying her application for unemployment compensation
benefits. The Board affirmed the decision of the Appeals Referee, which held the
claimant voluntarily left her employment without good cause connected to her work
and therefore, the claimant was disqualified from the receipt of unemployment
benefits pursuant to 19 Del. C. § 3314(1).
       2.       The claimant was hired by Quality Management Associates as a
Residential Counselor on June 6, 2013.1 Following her first day of orientation on
June 18, 2013, the claimant decided she was no longer interested, or capable of
performing the job, and elected not to return.2 In doing so, the claimant failed to
inform the employer of her decision.3
       3.       Pursuant to 19 Del. C. § 3314, unemployment benefits are not available

       1
           See Record of the Case, 2 (hereinafter “R. at __”).
       2
          According to the claimant’s testimony before the Appeals Referee, the reasons she quit her
job included, “the work, travel and expense and other factors with my three year old grandson that
I was left to care unexpectedly. All that came into play with the decision.” R. at 22-23.
Alternatively, while testifying before the Board on appeal, the claimant maintained, when she
accepted the job, she “didn’t know that there was so much entailed as far as medication
administration and personal care.” R. at 51. As such, the claimant unilaterally decided she was
unqualified. However, Sharon Howard (“Howard”), the Director of employer, testified that prior
to working on her own, the claimant would have been required to go through two more days of
orientation, followed by up to ninety days of training and supervision. R. at 55.
       3
           R. at 53.

                                                  2
Virola v. UIAB
C.A. No. K14A-01-001-JTV
November 10, 2014

for an individual who leaves work “voluntarily without good cause attributed to such
work...”4 “The phrase ‘voluntary quitting’ means leaving on one’s own motion, as
opposed to being discharged.”5 When a claimant voluntarily quits a position, he or
she has the burden to prove good cause by a preponderance of the evidence.6 Good
cause is “such cause as would justify one in voluntarily leaving the ranks of the
employed and joining the ranks of the unemployed.”7 It requires a claimant's basis
for voluntarily quitting be connected with the employment rather than for personal
reasons.8
       4.       Ultimately, after reviewing the record and conducting an administrative
hearing, the Board affirmed the Referee and Claims Deputy decisions, finding the
claimant voluntarily quit her position with employer and subsequently failed to
establish a good cause reason for doing so within the meaning 19 Del. C. § 3314(1).9
As such, the Board determined the claimant was properly disqualified from receipt


       4
           19 Del. C. § 3314(1).
       5
           Gisell v. Unclaimed Freight, 1995 WL 339026, at *3 (Del. Super. May 3, 1995).
       6
           Longobardi v. Unemployment Ins. Appeal Bd., 287 A.2d 690, 692 (Del. Super. 1971).
       7
         Thompson v. Christiana Care Health Sys., 25 A.3d 778, 782 (Del. 2011) (citing O’Neal’s
Bus Serv. v. Emp’t Secur. Comm’n., 269 A.2d 247, 249 (Del. Super. 1970)); see also, Laime v.
Casapulla’s Sub Shop, 1997 WL 524063, at *3 (Del. Super. May 20, 1997) (internal citations
omitted) (holding, examples of good cause include, not being paid when wages are due, or a
substantial reduction in wages or hours).
       8
        Baaden v. Amer Indus., 2010 WL 1854133, at *2 (Del. Super. Apr. 27, 2010) (citing
Weathersby v. Unemployment Ins. Appeal Bd., 1995 WL 465326, at *5 (Del. Super. June 29, 1995)).
       9
           R. at 58.

                                               3
Virola v. UIAB
C.A. No. K14A-01-001-JTV
November 10, 2014

of unemployment benefits under the statute.10
       5.          On January 15, 2014, the claimant filed a timely appeal with this Court.11
In her notice of appeal and opening brief, the claimant makes a number of contentions
challenging the validity of the Board’s aforementioned “good cause” determination.12
       6.          The limited function of the reviewing court is to determine whether
substantial evidence supports the Board’s findings, and whether they are free from
legal error.13 Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.”14 “The appellate court does not
weigh the evidence, determine questions of credibility, or make its own factual
findings.”15 If there is substantial evidence and no mistake of law, the Board’s
decision must be affirmed.16
       7.          The record indicates the claimant voluntarily quit her job after only one
day of orientation. As the Board pointed out, rather than discuss her concerns with
management, like her perceived inability to perform, the claimant simply stopped


       10
             Id.
       11
             R. at 66.
       12
             R. at 66; Op. Br. at 2.
       13
             Thompson v. Christiana Care Health Sys., 25 A.3d 778, 781-82 (Del. 2011).
       14
           Jones v. Unemployment Ins. Appeals Bd., 2001 WL 755379, at *1 (Del. Super. June 11,
2001) (citing Oceanport Ind. v. Wilmington Stevedores, 636 A.2d 892, 889 (Del. 1994)).
       15
             Id. (citing Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).
       16
            City of Newark v. Unemployment Ins. Appeals Bd., 802 A.2d 318, 323 (Del. Super. 2002).

                                                  4
Virola v. UIAB
C.A. No. K14A-01-001-JTV
November 10, 2014

showing up. While her reasons for leaving may have been in good faith, the record
supports the Board’s finding that they were personal to the claimant, and did not
amount to “good cause” within the meaning of 19 Del. C. § 3314(1). Therefore, I
find there was substantial evidence to support the Board’s decision that, the claimant
was disqualified from unemployment benefits pursuant to 19 Del. C. §3314(1).
      8.     The decision below is affirmed.
      IT IS SO ORDERED.



                                    /s/   James T. Vaughn, Jr.

oc:   Prothonotary
cc:   Order Distribution
      File




                                           5